DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claims 12 and 19, the phrase “at least one controller” should be amended to “the at least one controller” (since the phrase has been introduced in claims 10 and 17). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a limitation “a computing device equipped with a processor and communicatively coupled to the at least one controller and the plurality of sensors”. The recited “the at least one controller” lacks sufficient antecedent basis. Since the at least one controller is introduced claim 3, for continuing examination purpose, the phrase “the at least one controller” should be deleted, and above recited limitation has been interpreted as “a computing device equipped with a processor and communicatively coupled to plurality of sensors”. Claims 2-9 depend on claim 1, therefore are also rejected since they have inherited the deficiency.
Claims 10 and 17 recite “the at least one controller” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “[[the]] at least one controller”. Claims 11-16 and 18-23 depend on claim 10 or claim 17, therefore are also rejected since they have inherited the deficiency.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 10, 13, 15, 17, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesza (US 7729952 B1, hereinafter as “Kulesza”) in view of CASELLA (US 2018/0277015 A1, hereinafter as “CASELLA”), and in further view of Voelz (US 10,044,205 B1, hereinafter as “Voelz”). 
Regarding claim 1, Kulesza teaches:
A assembly apparatus (assembly system comprising 104, 106,108 and 110 shown in FIG. 1) comprising:
a power supply (Col. 6 lines 35-42: the pick station 104 may be fully “automated”, therefore there is inherently a power supply);
a plurality of sensors including at least one imaging device (Col. 7 lines 1-4: an imaging device to take photo)  and at least one scanning device (Col. 6 lines 50-65: barcode reader);
a hardware dispenser and configured to store a plurality of hardware containment pods with hardware for assembly of a plurality of items suitable for assembly (104 in FIG. 1 and Col. 6 lines 33-53: at station 104, all items needed for the assembly are picked, which teaches there is inherently a hardware dispenser configured to store hardware containment pods corresponding to items suitable for assembly), each of the plurality of items being assembled from unassembled component parts to form an assembled item constituting a retail product (as recited in the [Abstract], unassembled items are assembled into a final basket according to customer’s order); and
a computing device (“computerized workstation” in Col. 6 lines 33-67, which communicates to the sensors and retrieve assembly instructions) equipped with a processor and communicatively coupled to the plurality of sensors and configured to execute an assembly validation module that when executed,
receives scan data from the scanning device from a scan of a machine-readable identifier associated with an item being assembled (Col. 6 lines 50-65: a barcode reader scans the barcode associated with the items being assembled),
identifies the item being assembled from among the plurality of items based on the scan data (Col. 6 lines 50-53: items for assembly are identified based on the scan data. Also Kulesza teaches in Col. 6 lines 37-38 that all these process steps can be executed fully automatically),
receives assembly instructions for the identified item to form an assembled item from its unassembled component parts (Col. 6 lines 54-65: assembly instructions about the items being assembled to form an assembled basket are received based on the scan data),
monitors progress of an assembly of the item (Col. 7 lines 5-8: “At the shrink-wrap station 110, a quality control check may be performed to identify any defects in the basket”. Kulesza teaches to monitor the assembly progress).
Kulesza teaches all the limitations of the claim except that the assembly apparatus is mobile and further comprises a cabinet structure including a frame having an interior, an expandable work surface that is configured to extend and retract and configured to support assembly of items thereon, and a plurality of wheels disposed at distal corners of a bottom side of the cabinet structure; wherein the power supply is coupled to the cabinet structure, wherein the hardware dispenser is coupled to the cabinet structure where the assembly is conducted; and wherein the computing device is further configured to monitor progress of an assembly of the item using assembly data received from the at least one imaging device related to a step of assembly, and to validate the step of assembly based on the assembly data and the assembly instructions.
However, CASELLA teaches in an analogous art: 
monitors progress of an assembly of the item using assembly data received from at least one imaging device related to a step of assembly ([0062]: “The electronic device 102 may capture a subsequent image of the set of connectable components, e.g. after receiving an indication from a user that the assembly step has been completed, and the electronic device 102 may determine from the subsequent image whether the assembly step was properly performed (412)”), and 
validates the step of assembly based on the assembly data and the assembly instructions ([0062]: “, the electronic device 102 may process the captured image to determine the configuration of the set of connectable components and may compare the configuration to the configuration associated with the assembly step to determine whether the assembly step was properly performed”).
The imaging device in Kulesza can be used to monitor and validate the assembly process as taught by CASELLA. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulesza based on the teaching of CASELLA, to make the assembly apparatus wherein the computing device further monitors progress of an assembly of the item using assembly data received from the at least one imaging device related to a step of assembly, and validates the step of assembly based on the assembly data and the assembly instructions. One of ordinary skill in the art would have been motivated to do this modification so the error can be captured and notified if a step of assembly is not executed properly, as CASELLA teaches in [0063].
Kulesza-CASELLA teach all the limitations except that the assembly apparatus is mobile and further comprises a cabinet structure including a frame having an interior, an expandable work surface that is configured to extend and retract and configured to support assembly of items thereon, and a plurality of wheels disposed at distal corners of a bottom side of the cabinet structure; wherein the power supply is coupled to the cabinet structure, wherein the hardware dispenser is coupled to the cabinet structure where the assembly is conducted.
However, Voelz teaches in an analogous art:
a cabinet structure (cabinet structure 200 in FIG. 8) including: 
	a frame (frame 118) having an interior, 
	an expandable work surface (expandable shelves 220) that is configured to extend and retract and configured to support assembly of items thereon (the shelves are configured to be expandable to support assembly of items thereon), and 
	a plurality of wheels (wheels in FIG. 8) disposed at distal corners of a bottom side of the cabinet structure; 
The teaching of Voelz can be integrated into Kulesza-CASELLA to make the workstation mobile and have expandable work surface to accommodate different sizes of items being assembled. Since the cabinet structure with expandable surface in Voelz can be combined with the hardware dispenser and the power supply in Kulesza to assemble the items, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulesza-CASELLA based on the teaching of Voelz, to make the mobile assembly apparatus to comprise a cabinet structure coupled to the hardware dispenser and the power supply where the assembly is conducted including: a frame having an interior, an expandable work surface that is configured to extend and retract and configured to support assembly of items thereon, and a plurality of wheels disposed at distal corners of a bottom side of the cabinet structure. One of ordinary skill in the art would have been motivated to do this modification since it can help move the assembly apparatus to “desired locations” (as Voelz teaches in Col. 1 lines 37-40) and help “increase the surface area of the working surface” (as Voelz teaches in Col. 11 lines 44-47).

Regarding claim 4, Kulesza-CASELLA-Voelz teach all the limitations of claim 1.
Kulesza further teaches:
the hardware dispenser is configured to release assembly hardware corresponding to a hardware containment pods corresponding to the identified item upon a receipt of instructions from the computing device (Col. 6 lines 33-53: Kulesza teaches after scanning the barcode all the needed items are identified and retrieved from the dispenser based on an instruction).

Regarding claim 6, Kulesza-CASELLA-Voelz teach all the limitations of claim 1.
CASELLA further teaches:
the computing device is configured to provide at least one of an auditory or visual notification of an improper assembly of the identified item ([0063]: “If the electronic device 102 determines that the assembly step was not properly performed (414), the electronic device 102 may provide an indication that the assembly step was not properly performed (416). The indication may include, for example, a visual indication, … and/or an audio indication, such as by outputting a particular sound, e.g. a beeping noise”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulesza-Voelz based on the teaching of CASELLA, to make the mobile assembly apparatus wherein the computing device is configured to provide at least one of an auditory or visual notification of an improper assembly of the identified item. One of ordinary skill in the art would have been motivated to do this modification so the error can be captured and notified if a step of assembly is not executed properly, as CASELLA teaches in [0063].

Regarding claim 8, Kulesza-CASELLA-Voelz teach all the limitations of claim 1.
But they don’t teach the power supply comprises a rechargeable battery configured to provide electricity to the computing device, the plurality of sensors and a plurality of electrical assembly tools.
However, Examiner takes official notice that using a rechargeable battery to provide electricity is a well-known knowledge and common practice. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulesza-CASELLA-Voelz to make the apparatus wherein the power supply comprises a rechargeable battery configured to provide electricity to the computing device, the plurality of sensors and a plurality of electrical assembly tools. One of ordinary skill in the art would have been motivated to do this modification since a rechargeable battery is a mobile re-usable power source. 

Regarding claim 10, Kulesza teaches:
A method of assembling a retail product utilizing a assembly apparatus (Kulesza teaches a method of assembling gift basket utilizing assembly apparatus 100 in FIG. 1) comprising:
providing a power supply (Col. 6 lines 35-42: the pick station 104 may be fully “automated”, therefore there is inherently a power supply);
by a hardware dispenser, storing a plurality of hardware containment pods with hardware for assembly of a plurality of items (104 in FIG. 1 and Col. 6 lines 33-53: at station 104, all items needed for the assembly are picked, which teaches there is inherently a hardware dispenser configured to store hardware containment pods corresponding to items suitable for assembly), each of the plurality of items being assembled from unassembled component parts to form an assembled item constituting a retail product (as recited in the [Abstract], unassembled items are assembled into a final basket according to customer’s order); and
by a computing device (“computerized workstation” in Col. 6 lines 33-67, which communicates to the sensors and retrieve assembly instructions):
receiving scan data from a scanning device of a scan of a machine-readable identifier associated with an item being assembled (Col. 6 lines 50-65: a barcode reader scans the barcode associated with the items being assembled),
identifying an item being assembled from the plurality of items based on the scan data (Col. 6 lines 50-53: items for assembly are identified based on the scan data. Also Kulesza teaches in Col. 6 lines 37-38 that all these process steps can be executed fully automatically),
receiving assembly instructions for the identified item to form an assembled item from its unassembled component parts (Col. 6 lines 54-65: assembly instructions about the items being assembled to form an assembled basket are received based on the scan data),
monitoring progress of an assembly of the item (Col. 7 lines 5-8: “At the shrink-wrap station 110, a quality control check may be performed to identify any defects in the basket”. Kulesza teaches to monitor the assembly progress).
Kulesza teaches all the limitations of the claim except that the assembly apparatus is mobile; providing a cabinet structure comprising an expandable work surface, the power supply, and a plurality of wheels; the hardware dispenser is coupled to the cabinet structure; and by the computing device sending instructions to at least one controller to adjust a position of the expandable work surface; based on the assembly data received from at least one imaging device related to a step of assembly, monitoring progress of an assembly of the item using assembly data received from at least one imaging device related to a step of assembly, and validating the step of assembly based on the assembly data and the assembly instructions.
However, CASELLA teaches in an analogous art: 
monitoring progress of an assembly of the item using assembly data received from at least one imaging device related to a step of assembly ([0062]: “The electronic device 102 may capture a subsequent image of the set of connectable components, e.g. after receiving an indication from a user that the assembly step has been completed, and the electronic device 102 may determine from the subsequent image whether the assembly step was properly performed (412)”), and 
validating the step of assembly based on the assembly data and the assembly instructions ([0062]: “, the electronic device 102 may process the captured image to determine the configuration of the set of connectable components and may compare the configuration to the configuration associated with the assembly step to determine whether the assembly step was properly performed”).
The imaging device in Kulesza can be used to monitor and validate the assembly process as taught by CASELLA. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulesza based on the teaching of CASELLA, to make the method to further comprise, by the computing device, monitoring progress of an assembly of the item using assembly data received from at least one imaging device related to a step of assembly, and validating the step of assembly based on the assembly data and the assembly instructions. One of ordinary skill in the art would have been motivated to do this modification so the error can be captured and notified if a step of assembly is not executed properly, as CASELLA teaches in [0063]. 
Kulesza-CASELLA teach all the limitations except that the assembly apparatus is mobile; providing a cabinet structure comprising an expandable work surface, the power supply, and a plurality of wheels; the hardware dispenser is coupled to the cabinet structure; and by the computing device sending instructions to at least one controller to adjust a position of the expandable work surface.
However, Voelz teaches in an analogous art:
a cabinet structure (cabinet structure 200 in FIG. 8) comprising an expandable work surface (expandable shelves 220), and a plurality of wheels (wheels in FIG. 8).
Voelz teaches to adjustment expandable work surface of a mobile cart based on different size requirements, and Kulesza teaches to scan the identification of the item to get different assembly instructions which are associated with different specific size conditions of the item. The cabinet structure with expandable surface in Voelz can be combined with the hardware dispenser and the power supply in Kulesza to assemble the items. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulesza-CASELLA based on the teaching of Voelz, to make the method to further comprise sending instructions to the at least one controller to adjust a position of an expandable work surface based on the identification of the item, wherein the assembly apparatus is mobile and the hardware dispenser and the power supply are coupled to the cabinet structure. One of ordinary skill in the art would have been motivated to do this modification since it can help “increase the surface area of the working surface” (as Voelz teaches in Col. 11 lines 44-47).

Regarding claim 13, Kulesza-CASELLA-Voelz teach all the limitations of claim 10.
Kulesza further teaches:
determining a subset of assembly hardware required to complete a next step of assembly of the identified item (Col. 6 lines 33-53: Kulesza teaches after scanning the barcode only the needed items, i.e., a subset of assembly items in the inventory, are identified and retrieved from the dispenser based on the instruction), 
dispensing, by a hardware dispenser, the subset of assembly hardware required (see above), 
CASELLA further teaches:
imaging, by the at least one imaging device, an intermediate state of assembly of the identified item ([0063]: “The electronic device 102 may capture a subsequent image of the set of connectable components“. This teaches to take photo of the item during the assembly), 
imaging, by the at least one imaging device, a next intermediate state of assembly of the identified item (as recited above, the photos are taken at different stages including subsequent/(next) stage of the assembly), 
comparing, by the computing device, the next intermediate state of assembly of the identified item to a reference state of the identified item ([0062]: “the electronic device 102 may process the captured image to determine the configuration of the set of  connectable components and may compare the configuration to the configuration associated with the assembly step to determine whether the assembly step was properly performed”. This teaches to compare the state of assembly in the captured photo to a reference state, to determine if the assembly is correctly performed or not based on the difference), and 
presenting, by the computing device, a notification indicative of a delta relative to a threshold of deviation based on the comparing of the next intermediate state of assembly to the reference state ([0063]: when an error is found, a notification if presented which inherently indicates the delta relative to a threshold of the difference is too big).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulesza-Voelz based on the teaching of CASELLA, to make the method to further comprise imaging, by the at least one imaging device, an intermediate state of assembly of the identified item, imaging, by the at least one imaging device, a next intermediate state of assembly of the identified item, comparing, by the computing device, the next intermediate state of assembly of the identified item to a reference state of the identified item, and presenting, by the computing device, a notification indicative of a delta relative to a threshold of deviation based on the comparing of the next intermediate state of assembly to the reference state. One of ordinary skill in the art would have been motivated to do this modification so the error can be captured and notified if a step of assembly is not executed properly, as CASELLA teaches in [0063]. 

Regarding claim 15, Kulesza-CASELLA-Voelz teach all the limitations of claim 13.
Kulesza further teaches:
querying a database of retail products for assembly information based on the scan data (Col. 6 lines 33-53: at the station 104 all items needed for assembly are retrieved from the inventory based on a code, which teaches to inherently query a database for the assembly information based on the scanned barcode), 
identifying the subset of assembly hardware required to assemble the identified item to the next intermediate state of assembly (as recited above, all items needed for assembly, i.e., the subset of items are identified); and 
releasing the subset of assembly hardware from the hardware dispenser (see comments above).

Claim 17 recites a non-transitory computer readable medium storing instructions to cause a computing device to perform operation steps in the method of claim 10 with patentably the same limitations. Therefore, claim 17 is rejected for the same reason recited in the rejection of claim 10. 

Claims 20 and 22 recite a non-transitory computer readable medium storing instructions to cause a computing device to perform operation steps in the method of claims 13 and 15 respectively with patentably the same limitations. Therefore, claims 20 are 22 are rejected for the same reason recited in the rejection of claims 13 and 15 respectively. 

Claims 2, 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesza in view of CASELLA and Voelz, and in further view of Galluzzo (US 2015/0032252 A1, hereinafter as “Galluzzo”). 
Regarding claim 2, Kulesza-CASELLA-Voelz teach all the limitations of claim 1, but don’t teach an articulated arm coupled to the cabinet structure and configured for grasping partially assembled items.
However, Galluzzo teaches in an analogous art: 
an articulated arm (arm 120 in FIG.s 1A and 1B) coupled to a container structure (container 145 in FIG.s. 1A, 1B and 4) and configured for grasping items ([0058]: “the manipulator arm 120 may be mounted to the robot frame 125 at a position on top of the mobile base 160 of the manipulation robot 100. The manipulator arm 120 enables the robot to reach multiple shelf level heights. Some embodiments may extend the vertical reach of a robot by mounting the manipulator arm 120 on a vertical actuator stage. The vertical actuator stage would be able to raise and lower the manipulator arm 120 so an end effector 175 can reach both higher and lower pick locations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulesza-CASELLA-Voelz based on the teaching of Galluzzo, to make the apparatus to further comprise an articulated arm coupled to the cabinet structure and configured for grasping partially assembled items. One of ordinary skill in the art would have been motivated to do this modification since the articulated arm can help “piece-picking or put-away directly from existing stock item locations”, as Galluzzo teaches in [0016].

Regarding claim 5, Kulesza-CASELLA-Voelz-Galluzzo teach all the limitations of claim 2.
Kulesza further teaches:
the hardware dispenser is configured to release a subset of assembly hardware upon the receipt of instructions from the computing device based on an input from the plurality of sensors (Col. 6 lines 33-53: Kulesza teaches after scanning the barcode only the needed items, i.e., a subset of assembly items in the inventory, are identified and retrieved from the dispenser based on the instruction).

Regarding claim 11, Kulesza-CASELLA-Voelz teach all the limitations of claim 10, but don’t teach by an articulated arm coupled to the cabinet structure comprising an expandable work surface, a power supply and a plurality of wheels, grasping partially assembled items.
However, Galluzzo teaches in an analogous art: 
by an articulated arm coupled to a container, grasping items ([0058]: “the manipulator arm 120 may be mounted to the robot frame 125 at a position on top of the mobile base 160 of the manipulation robot 100. The manipulator arm 120 enables the robot to reach multiple shelf level heights. Some embodiments may extend the vertical reach of a robot by mounting the manipulator arm 120 on a vertical actuator stage. The vertical actuator stage would be able to raise and lower the manipulator arm 120 so an end effector 175 can reach both higher and lower pick locations”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulesza-CASELLA-Voelz based on the teaching of Galluzzo, to make the method to further comprise by an articulated arm coupled to the cabinet structure comprising an expandable work surface, a power supply and a plurality of wheels, grasping partially assembled items. One of ordinary skill in the art would have been motivated to do this modification since the articulated arm can help “piece-picking or put-away directly from existing stock item locations”, as Galluzzo teaches in [0016]. 

Claim 18 recites a non-transitory computer readable medium storing instructions to cause a computing device to perform operation steps in the method of claim 11 with patentably the same limitations. Therefore, claim 18 is rejected for the same reason recited in the rejection of claim 11. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kulesza in view of CASELLA and Voelz, and in further view of KREBS (US 2018/0360077 A1, hereinafter as “KREBS”). 
Regarding claim 9, Kulesza-CASELLA-Voelz teach all the limitations of claim 1, but don’t  teach the mobile assembly apparatus further includes a compressor.
However, KREBS teaches in an analogous art:
the production line includes a compressor ([0135]: “the production line comprises … a compressor for pressurizing the second storage tank and driving the antimicrobial agent solution towards one or more of the nozzles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulesza-CASELLA-Voelz based on the teaching of KREBS, to make the mobile assembly apparatus wherein the mobile assembly apparatus further includes a compressor. One of ordinary skill in the art would have been motivated to do this modification since the compressor can help accomplish assembly work which requires compression.

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kulesza in view of CASELLA and Voelz, and in further view of Nicosia (US 2010/0042445 A1, hereinafter as “Nicosia”). 
Regarding claim 16, Kulesza-CASELLA-Voelz teach all the limitations of claim 13.
Kulesza further teaches:
identifying a number of hardware components associated with an assembly of the identified item (Col. 6 lines 33-53: at the station 104 all items needed for assembly are identified and retrieved from the inventory). 
Kulesza-CASELLA-Voelz teach all the limitations except determining an amount of the hardware components within the hardware dispenser, comparing the number of hardware components against the amount of hardware components within the hardware dispenser; and presenting, by the computing device responsive to the comparing, a second notification indicative of a deficiency of the number of hardware components.
However, Nicosia teaches in an analogous art:
determining an amount of the hardware components available ([0055]: “If a part or tool … becomes unavailable for that maintenance event, the system generates an IMM Alert (parts/tools unavailable) alert with the Bill of Work (BOW) ID, description of the tool or part, and tool or part ID”. This teaches to determine the needed number of tool, which can be 1, and determine the number of the tool available, which is 0 when unavailable), 
comparing the number of hardware components against the amount of hardware components available ([0055]: as recited above, determine the availability of the tool by comparing the number of the tool needed with the number of the tool available); and 
presenting, by the computing device responsive to the comparing, a notification indicative of a deficiency of the number of hardware components ([0055]: as recited above, an alert/notification is generated when tool is not available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulesza-CASELLA-Voelz based on the teaching of Nicosia, to make the method wherein the determining a subset of assembly hardware required further comprises: determining an amount of the hardware components within the hardware dispenser, comparing the number of hardware components against the amount of hardware components within the hardware dispenser; and presenting, by the computing device responsive to the comparing, a second notification indicative of a deficiency of the number of hardware components. One of ordinary skill in the art would have been motivated to do this modification since it can help notify the unavailability of the hardware.

Claim 23 recites a non-transitory computer readable medium storing instructions to cause a computing device to perform operation steps in the method of claim 16 with patentably the same limitations. Therefore, claim 23 is rejected for the same reason recited in the rejection of claim 16. 

Allowable Subject Matter
Claims 3, 12 and 19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome all related objections and/or 112(b) rejections set forth in this Office action. Claims 7, 14 and 21 depend on claims 3, 12 and 19 respectively, and would be allowable if claims 3, 12 and 19 are allowed. 

Reason For Allowance
Claim 12 (and similarly claims 3 and 19) recites additional limitation “wherein the cabinet structure comprises a set of outrigger supports, the method further comprising by the computing device, sending instructions to at least one controller to adjust a position of the set of outrigger supports based on the identification of the item”. No prior arts have been found to, individually or in combination, teach or suggest the additional limitation in the context of other limitations in claim 12 and its base claim. Therefore, claim 12, and similarly claims 3 and 19, is allowed. Claims 7, 14 and 21 depend on claims 3, 12 and 19 respectively, and would be allowable if claims 3, 12 and 19 are allowed. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Sandhu (US 2018/0345487 A1): teaches an assembly station with robotic arm;
Cheek (US 2018/0214328 A1): teaches, in FIG.1, a mobile chair with outrigger and arm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192. The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115